DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 10, 12, 18 and 20 have been amended. Claims 1-20 are currently pending. Applicant’s amendments, with respect to claim 20, overcome §101 rejections to the claim. The 101 rejections have been withdrawn.

Response to Arguments
Applicant’s arguments (See pg. 11), filed on 08/08/2022, with respect to the rejection(s) of claim(s) 1, 12, 18 and 20 under 35 USC 103 indicate that Satish ‘492 does not disclose "wherein the replacement cryptographic primitive executes a different cryptographic algorithm from the target cryptographic primitive". This has been fully considered and is persuasive. Applicant further argued (pg. 12) that Gu’ 396 does not teach the same limitations. On the contrary, Gu ‘396 recites that the different versions of an item of software with the same functionality are provided to different user devices, where the different versions of the protected item of the software are “programmed or implemented differently” [0084]. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made. Please see the rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al., US-20170116396-A1 (hereinafter “Gu ‘396”).
Per claim 1 (independent):
Gu ‘396 discloses: A method comprising: 
receiving, by a computing system having one or more processors, an executable binary file; 
determining, by the computing system, if an executable program stored in the executable binary file includes a target cryptographic primitive;
 (FIG. 2, [0058], the optimization and protection toolset 40 … (receiving) the item of software 12 (an executable binary file) … The protector component 110 is adapted to implement protection techniques on the item of software 12; [0061], The item of software 12 is provided to the optimization and protection toolset 40 in an input representation Ri (the executable binary file) … a binary code representation; [0076], The aim of the protector component 110 is to protect the functionality or data processing of the item of software 12 and/or to protect data used or processed by the item of software 12 … by applying cloaking techniques such as homomorphic data transformation … white box cryptography, key hiding; [0080], The item (an executable program) of software 12 may comprise one or more of a security-related function … a cryptographic function, i.e. includes a target cryptographic primitive … Such functions often involve the use of secret data, such as one or more cryptographic keys; Note that it would be determined whether a certain function (an executable program) in the item of the software is related to a certain cryptographic function (a target cryptographic primitive) before applied to the cloaking techniques.);
in response to determining that the executable program includes the target cryptographic primitive, modifying, by the computing system, the executable binary file to cause the executable program to execute a replacement cryptographic primitive instead of the target cryptographic primitive (FIG. 2, [0076], The aim of the protector component 110 is to protect the functionality or data processing of the item of software 12 and/or to protect data used or processed by the item of software 12 … by applying cloaking techniques such as homomorphic data transformation … white box cryptography, key hiding; [0081], "white-box obfuscation techniques", for transforming (modifying) the item of software 12 (the executable binary file) so that it is resistant to white-box attacks; Note that, for example, the white-box obfuscation techniques, one of the cloaking techniques would transform a original cryptographic function into a modified cryptographic function, i.e. a replacement cryptographic primitive.);
wherein the replacement cryptographic primitive executes a different cryptographic algorithm from the target cryptographic primitive (FIG. 2, [0084], The different versions of the item of software 12 provide the different user devices 20 with the same functionality ­ however, the different versions of the protected item of software 12 are programmed or implemented differently (executes a different cryptographic algorithm) … In particular, if an attacker successfully attacks his version of the protected item of software 12, then that attack (or data, such as cryptographic keys (associated with cryptographic algorithms), discovered or accessed by that attack) may not be suitable for use with different versions of the protected item of software 12.);
outputting the modified executable binary file (FIG. 2, [0061], output (outputting) from the optimization and protection toolset 40 in an output representation Ro (the modified executable binary file) … a binary code representation.).

Per claim 12 (independent):
Gu ‘396 discloses: A system for augmenting executables, the system comprising: 
one or more processors; 
a locator executable by the one or more processors to determine if an executable program in an executable binary file includes a target cryptographic primitive 
(FIG. 2, [0076], The aim of the protector component 110 is to protect the functionality or data processing of the item of software 12 and/or to protect data used or processed by the item of software 12 … by applying cloaking techniques such as homomorphic data transformation … white box cryptography, key hiding; [0080], The item (an executable program)  of software 12 (an executable binary file) may comprise one or more of a security-related function … a cryptographic function, i.e. includes a target cryptographic primitive … Such functions often involve the use of secret data, such as one or more cryptographic keys; Note that it would be determined whether a certain function (an executable program) in the item of the software is related to a certain cryptographic function (a target cryptographic primitive) before applied to the cloaking techniques.); 
a patch generator executable by the one or more processors to generate patch instructions in response to a determination by the locator that the executable program includes the target cryptographic primitive, the patch instructions to cause the executable program to execute a replacement cryptographic primitive instead of the target cryptographic primitive (FIG. 2, [0076], The aim of the protector component 110 is to protect the functionality or data processing of the item of software 12 and/or to protect data used or processed by the item of software 12 … by applying cloaking techniques such as homomorphic data transformation … white box cryptography, key hiding; [0081], "white-box obfuscation techniques", for transforming the item (the executable program) of software 12 so that it is resistant to white-box attacks; Note that, for example, the white-box obfuscation techniques, one of the cloaking techniques would transform an original cryptographic function (the target cryptographic primitive) into a modified cryptographic function, i.e. a replacement cryptographic primitive.);
wherein the replacement cryptographic primitive executes a different cryptographic algorithm from the target cryptographic primitive (FIG. 2, [0084], The different versions of the item of software 12 provide the different user devices 20 with the same functionality ­ however, the different versions (the replacement cryptographic primitive) of the protected item of software 12 are programmed or implemented differently (executes a different cryptographic algorithm) … In particular, if an attacker successfully attacks his version of the protected item of software 12, then that attack (or data, such as cryptographic keys (associated with cryptographic algorithms), discovered or accessed by that attack) may not be suitable for use with different versions of the protected item of software 12.);
 a rewriter engine to modify, based on the patch instructions, the executable program to generate a modified executable binary file (FIG. 2, [0061], output (outputting) from the optimization and protection toolset 40 in an output representation Ro (the modified executable binary file) … a binary code representation.).

Per claim 20 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, 13-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu ‘396 in view of Satish, US-9058492-B1 (hereinafter “Satish ‘492”).
Per claim 2 (dependent on claim 1):
Gu ‘396 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Gu ‘396 discloses: the primitives being replaced are cryptographic primitives (see paragraphs [78-81] and [84], where cryptographic primitives are identified within code and protected by possibly being replaced.).

Gu ‘396 does not disclose but Satish ‘492 discloses: The method of claim 1, wherein modifying the executable binary file comprises replacing an instruction in the target primitive in the executable program with a reference to the replacement primitive (FIG. 4, [Col. 12], ll. 21-62, At block 408 a determination may be made whether to configure code (the executable binary file) to remove a vulnerability … At block 410 executable code structure (the target primitive) may be modified to maintain a same logical outcome while changing a sequence of at least one instruction (e.g., using a jump to point to instructions in a different address space i.e. with a reference to the replacement primitive).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu ‘396 with the removal of a vulnerability in an executable code by changing a sequence of instructions associated with address spaces as taught by Satish ‘492 because it would reduce executable code vulnerability in an efficient way by selectively configuring the executable code. Additionally, Satish ‘492 is analogous to the claimed invention because it teaches techniques for reducing executable code vulnerability [ABSTRACT].

Per claim 10 (dependent on claim 1):
Gu ‘396 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Gu ‘396 discloses: the primitives being replaced are cryptographic primitives (see paragraphs [78-81] and [84], where cryptographic primitives are identified within code and protected by possibly being replaced.).

Gu ‘396 does not disclose but Satish ‘492 discloses: The method of claim 1, wherein modifying the executable binary file comprises replacing, at a storage location occupied by the target primitive, instructions of the target primitive with instructions of the replacement primitive (FIG. 4, [Col. 12], ll. 21-62, At block 408 a determination may be made whether to configure code (the executable binary file) to remove a vulnerability. The determination may be made based on a priority or ranking of a vulnerability, a potential impact of a change … At block 410 executable code structure may be modified to maintain a same logical outcome while changing a sequence of at least one instruction (e.g., using a jump to point to instructions (of the replacement primitive) in a different address space).).

Per claim 13 (dependent on 12):
Gu ‘396 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 14 (dependent on 13):
Gu ‘396 in view of Satish ‘492 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
Gu ‘396 discloses: the primitives being replaced are cryptographic primitives (see paragraphs [78-81] and [84], where cryptographic primitives are identified within code and protected by possibly being replaced.).

Gu ‘396 does not disclose but Satish ‘492 discloses: The system of claim 13, wherein the instruction in the target primitive is replaced with a jump instruction to an entry point of the replacement primitive (FIG. 4, [Col. 12], ll. 21-62, At block 408 a determination may be made whether to configure code to remove a vulnerability. The determination may be made based on a priority or ranking of a vulnerability, a potential impact of a change … At block 410 executable code structure may be modified to maintain a same logical outcome while changing a sequence of at least one instruction (e.g., using a jump to point to instructions in a different address space) (i.e. the replacement of an instruction is applied to a target primitive instead of cryptographic primitives).).

Per claim 18 (independent):
Gu ‘396 discloses: A method comprising: 
receiving an executable binary file; 
determining if an executable program in the executable binary file includes a target cryptographic primitive 
(FIG. 2, [0058], the optimization and protection toolset 40 … (receiving) the item of software 12 (an executable binary file) … The protector component 110 is adapted to implement protection techniques on the item of software 12; [0061], The item of software 12 is provided to the optimization and protection toolset 40 in an input representation Ri (the executable binary file) … a binary code representation; [0076], The aim of the protector component 110 is to protect the functionality or data processing of the item of software 12 and/or to protect data used or processed by the item of software 12 … by applying cloaking techniques such as homomorphic data transformation … white box cryptography, key hiding; [0080], The item (an executable program) of software 12 may comprise one or more of a security-related function … a cryptographic function, i.e. includes a target cryptographic primitive … Such functions often involve the use of secret data, such as one or more cryptographic keys; Note that it would be determined whether a certain function (an executable program) in the item of the software is related to a certain cryptographic function (a target cryptographic primitive) before applied to the cloaking techniques.);
in response to determining that the executable program includes the target cryptographic primitive, modifying the executable program to cause the executable program to execute a replacement cryptographic primitive instead of the target cryptographic primitive (FIG. 2, [0076], The aim of the protector component 110 is to protect the functionality or data processing of the item of software 12 and/or to protect data used or processed by the item of software 12 … by applying cloaking techniques such as homomorphic data transformation … white box cryptography, key hiding; [0081], "white-box obfuscation techniques", for transforming (modifying) the item (the executable program) of software 12 so that it is resistant to white-box attacks; Note that, for example, the white-box obfuscation techniques, one of the cloaking techniques would transform an original cryptographic function into a modified cryptographic function, i.e. a replacement cryptographic primitive);
wherein the replacement cryptographic primitive comprises a different cryptographic algorithm from the target cryptographic primitive (FIG. 2, [0084], The different versions of the item of software 12 provide the different user devices 20 with the same functionality ­ however, the different versions (the replacement cryptographic primitive) of the protected item of software 12 are programmed or implemented differently (executes a different cryptographic algorithm) … In particular, if an attacker successfully attacks his version of the protected item of software 12, then that attack (or data, such as cryptographic keys (associated with cryptographic algorithms), discovered or accessed by that attack) may not be suitable for use with different versions of the protected item of software 12.).

Gu ‘396 teaches that the executable program is modified to execute a replacement cryptographic primitive without considering “a scope of changes” but Satish ‘492 discloses the “scope of changes” in the general primitives: the scope of changes comprising program code for the target primitive, memory locations dependent on the output of the target primitive, and logic changes to the program code; outputting one or more indications of the scope of changes (FIG. 4, [Col. 12], ll. 22 - [Col. 13], ll. 17, At block 408 a determination may be made whether to configure code to remove a vulnerability. The determination may be made based on a priority or ranking of a vulnerability, a potential impact of a change (e.g., introduction of new vulnerabilities … and/or ASLR compliance of associated address space (memory locations)) (i.e. a scope of changes would be determined) … At block 410 executable code structure may be modified to maintain a same logical outcome while changing a sequence of at least one instruction (e.g., using a jump to point to instructions in a different address space) (i.e. the replacement primitive is executed instead of the target primitive)… such that a particular set of instructions is not at a particular address (memory locations) may prevent exploitation of vulnerable code (e.g., break a gadget; logic changes to the program code) … For example, a binary file may contain an OA/OB instruction followed by an OC/OD instruction and then an OE instruction … A jump instruction is inserted into the sequence such that sequence in the binary file is now jump to a new address space where an OA/OB instruction followed by an OC/OD instruction and then an OE instruction is contained. The change in address location may break a gadget. At block 412, a determination may be made whether to check for additional vulnerabilities … At block 414 may identify remaining vulnerable code and perform one or more steps to reduce the threat of vulnerable code (another indications of the scope of changes); Note that proposed modifications of instructions may be prevented or further applied based on the identification of vulnerabilities.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu ‘396 with the change of codes based on a priority or a potential impact of a change such as the ASLR compliance of address space to remove a vulnerability in the codes as taught by Satish ‘492 because it would provide more efficient exploitation prevention and remediation based on the assessment of a level of vulnerability involving manipulating memory locations.

Per claim 19 (dependent on 18):
Gu ‘396 in view of Satish ‘492 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference.
Gu ‘396 discloses: the primitives being replaced are cryptographic primitives (see paragraphs [78-81] and [84], where cryptographic primitives are identified within code and protected by possibly being replaced.).

Gu ‘396 does not disclose but Satish ‘492 discloses: The method of claim 18, further comprising determining a change classification for one or more changes in the scope of changes to the executable program, wherein the change classification comprises one of a replacement, a change in buffer size, or a change in logic ([Col. 12], ll. 65 – [Col. 13], ll. 17, At block 414 may identify remaining vulnerable code and perform one or more steps (more changes) to reduce the threat of vulnerable code (a target primitive). For example, location and/or offset characteristics of pages containing remaining vulnerabilities (e.g., gadgets) may be identified. A PE base address (causing a change in logic) that puts these gadgets in addresses containing null bytes may be recommended; Note that further changes would be applied, that is, a change classification happens, if more vulnerable code remains (i.e. the change in logic is applied to a target primitive instead of cryptographic primitives).).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu ‘396 in view of Satish ‘492 as applied to claim 2 above, and further in view of Stewart, US-20180225109-A1 (hereinafter “Stewart ‘109”).
Per claim 3 (dependent on claim 2):
Gu ‘396 in view of Satish ‘492 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference.
Gu ‘396 discloses: the primitives being replaced are cryptographic primitives (see paragraphs [78-81] and [84], where cryptographic primitives are identified within code and protected by possibly being replaced.).

Gu ‘396 in view of Satish ‘492 does not disclose but Stewart ‘109 discloses: The method of claim 2, wherein replacing the instruction in the target primitive in the executable program with the reference to the replacement primitive comprises replacing an instruction at an entry point of the target primitive with a transfer of control instruction to an entry point of the replacement primitive (FIG. 2, [0031], a method (process) for intercepting a function; [0032], At operation 202, a target function (target primitive) in a system dynamic library is identified (e.g., as vulnerable). At operation 204, an intercept dynamic library including an intermediate function (replacement primitive) corresponding to the target function is generated … At operation 209, the embedded-system device intercepts a call to the target function. At operation 210, the embedded-system device invokes the intermediate function; [0033], At operation 214, the embedded-system device calls a routine of the intermediate function and that substitutes the target function when refraining from calling the target function (i.e. the replacement primitive is called instead of the target primitive, where they are not cryptographic primitives).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu ‘396 in view of Satish ‘492 with the call of an intermediate function instead of a target function identified as vulnerable in a system dynamic library as taught by Stewart ‘109 because it would have benefits over the replacing of entire system dynamic libraries including vulnerabilities by allowing precise replacement of vulnerable function calls [0018-0019]. Additionally, Stewart ‘109 is analogous to the claimed invention because it teaches a method for intercepting a function performed by an embedded-system [0031].

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu ‘396 in view of Gröbert, Felix, Carsten Willems, and Thorsten Holz. "Automated identification of cryptographic primitives in binary programs." International Workshop on Recent Advances in Intrusion Detection. Springer, Berlin, Heidelberg, 2011 (hereinafter “Grobert ‘2011”).
Per claim 4 (dependent on claim 1):
Gu ‘396 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Gu ‘396 does not disclose but Grobert ‘2011 discloses: The method of claim 1, wherein determining if the executable program stored in the executable binary file includes the target cryptographic primitive comprises (FIG. 1, 3.1 System Overview, pg. 5, The system implementation is divided in two stages, which are performed for each analysis of a binary sample (executable binary file). In the ﬁrst stage, we perform ﬁne-grained binary instrumentation, and the second stage implements several heuristics to identify cryptographic code (target cryptographic primitive) from the data gathered by the ﬁrst stage);
executing a candidate routine of the executable program using known input data; and determining that the executable program includes the target cryptographic primitive in response to determining that output data of the candidate routine matches expected output data of the target cryptographic primitive for the known input data (3.3 Heuristics for Detecting Cryptographic Primitives, Verifier Heuristic, pg. 11-12, verify complete instances of a cryptographic algorithm using plaintext, key, and ciphertext residing in memory … reconstruct a set of possible key, plaintext, and ciphertext candidates (generated by memory dumps from a candidate routine). These candidates (i.e., output data of the candidate routine and known input data) are then passed to a reference implementation of the particular algorithm, the veriﬁer. If the output (expected output data of the candidate routine) of the algorithm matches the output in memory, we have successfully identiﬁed an instance of the algorithm including its parameters).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu ‘396 with the comparison of output of a reference implementation to the output of a candidate cryptographic primitive based on memory reconstruction as taught by Grobert ‘2011 because it would improve the efficiency of identification on a cryptographic primitive by adaptively changing the amount of candidates [pg.11-12]. Additionally, Grobert ‘2011 is analogous to the claimed invention because it teaches a system automatically pinpointing cryptographic primitives [pg. 5].

Per claim 15 (dependent on 12):
Gu ‘396 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu ‘396 in view of Stewart ‘109.
Per claim 11 (dependent on claim 1):
Gu ‘396 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Gu ‘396 discloses: the primitives being replaced are cryptographic primitives (see paragraphs [78-81] and [84], where cryptographic primitives are identified within code and protected by possibly being replaced.).

Gu ‘396  does not disclose but Stewart ‘109 discloses: The method of claim 1, further comprising: adding, to the executable binary file, one or more indicators of changes to the executable binary file, locations of buffers used by the target primitive, operations to locate the target primitive, operations to test the primitive, taint tracing operations, or operations to derive primitive arguments FIG. 2, [0031], a method (process) for intercepting a function; [0032], At operation 202, a target function (target primitive) in a system dynamic library is identified (e.g., as vulnerable). At operation 204, an intercept dynamic library including an intermediate function (executable binary file) corresponding to the target function is generated; [0027], The intermediate function 156 of the intercept dynamic library 154 may include a routine 158; [0028], the routine 158 may check the parameters received with the call to the system function 136 and determines whether to modify the parameters based on a predetermined rule … determine whether the memory addresses (i.e., locations of buffers) indicated by the parameters are in the critical areas and whether the application function 166 has an authorization (i.e. the replacement primitive is called instead of the target primitive, , where they are not cryptographic primitives).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu ‘396 with the check of memory addresses indicated by parameters received whether they are in the critical areas via the routine of the intermediate function as taught by Stewart ‘109 because it would prevent vulnerable functions from accessing the critical areas protected by the kernel space.

Allowable Subject Matter
Claim(s) 5-9 and 16-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Miyazaki et al.: Discloses the cryptographic module distribution system deleting and updating a compromised cryptographic method via a new cryptographic module. See FIG. 1, [0051-0052][0057] in the specification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499